Citation Nr: 0216060	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to June 
1980.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1998 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which a rating 
greater than 20 percent for a low back disorder was denied.  
In May 2001, the Board awarded a 40 percent rating for that 
disorder, and the RO, in June 2001, assigned an effective 
date of March 13, 1998, the date of receipt of the veteran's 
claim for an increased rating, therefor.  The veteran 
subsequently appealed the award of that 40 percent rating to 
the United States Court of Appeals for Veterans Claims 
(Court) which, by means of an Order issued in March 2002, 
vacated the Board's May 2001 decision with respect to its 
denial of a rating in excess of 40 percent, and remanded the 
claim to the Board for further action.


REMAND

The RO most recently issued a Supplemental Statement of the 
Case (SSOC) in July 2000.  Since that SSOC was issued, the 
veteran's claim has been the subject of additional review by 
the RO, the Board, and the Court.  Moreover, various medical 
records have been associated with the claims folder, and 
pertinent regulations (Diagnostic Code 5293) have been 
revised.  A VA examination was conducted in July 2002, 
following which the RO denied a rating in excess of 40 
percent.  The veteran expressed disagreement with that action 
and in a letter dated in October 2002, the RO offered the 
veteran the opportunity to try and resolve the disagreement 
through the Post-decision Review Process or to follow the 
traditional appeal process in which case a statement of the 
case would be issued.  The veteran has not responded to date.  
In view of the above, the case must be returned to the RO to 
complete the process.  

This case is accordingly REMANDED for the following:

1.  The RO should issue an SSOC, 
referencing and discussing all evidence, 
to include treatment records and the 
reports of VA examinations, associated 
with the claims folder since July 2000.  
This SSOC should also set forth all 
pertinent laws and regulations that are 
applicable and of which the veteran and 
his representative have not previously 
been apprised, to include but not 
necessarily limited to the revision to 
Diagnostic Code 5293 that became 
effective on September 23, 2002.  
Consideration must be given to the 
question of whether an extraschedular 
evaluation is in order and, if not, 
provide the reasoning for the denial in 
the SSOC.  The veteran and his 
representative are to be given the 
appropriate period of time within which 
to respond to this SSOC.

2.  Thereafter, the claim is to be 
returned to the Board for further 
appellate review, if warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
this case should be made.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




